Citation Nr: 1534465	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  05-30 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Appeals Management Center (AMC) in Washington, D.C.  

In September 2014 and October 2012, subsequent to issuance of the June 2012 supplemental statement of the case (SSOC), the Veteran submitted additional evidence and argument pertinent to the claim for an increased rating for PTSD.  The new evidence was accompanied by a waiver of initial RO consideration.  Thus, the Board will consider the claim on the merits.  See 38 C.F.R. § 20.1304 (2014).

The claim for an increased initial rating for PTSD was denied by the Board in a November 2012 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In March 2014, the Court issued a memorandum decision vacating and remanding the portion of the November 2012 Board decision that denied a higher initial rating for PTSD.  The appeal has now returned to the Board for further action.


FINDING OF FACT

The Veteran's PTSD manifests symptoms and occupational and social impairment that most nearly approximates moderate with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 200); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in the January 2011 rating decision on appeal with an initial 30 percent evaluation assigned effective January 30, 2004.  The Veteran contends that his PTSD warrants a higher rating as his symptoms are of greater severity than reflected by the current 30 percent evaluation and have a negative impact on his ability to advance in his career.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 30 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds that the Veteran's PTSD has manifested symptoms ranging from mild to moderate throughout the entire claims period and most nearly approximates an increased 50 percent disability rating.  Initially, the Board notes that the Veteran does not exhibit many of the symptoms specifically contemplated by a 50 percent evaluation.  Treatment records from the St. Louis Vet Center and VA Medical Center (VAMC) document consistent complaints of nightmares and sleep disturbance, anger and irritability problems, intrusive thoughts, a depressed mood, and mild memory and concentration impairment.  A March 2004 statement from one of the Veteran's coworkers and June 2005 and February 2012 statements from his wife also describe the Veteran's problems managing his temper and his uncooperative attitude.  These symptoms are contemplated by the currently assigned 30 percent evaluation. 

Although many of the Veteran's PTSD symptoms are specifically listed in the criteria associated with a 30 percent evaluation, the Board finds that the Veteran manifests symptoms that are similar severity, frequency, and duration as those contemplated by an increased 50 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  A 50 percent rating is warranted for symptoms resulting in "reduced reliability and productivity" including disturbances in motivation and mood, abnormal thinking and judgment, panic attacks more than once a week, and speech impairment.  The medical evidence contains consistent findings of a depressed and anxious mood as well as irritability and anger problems, but the Veteran's thinking and judgment have been normal throughout the claims period.  He has also never reported panic attacks and his speech and ability to communicate are normal.  While the Veteran manifests more of the specific symptoms listed in the criteria associated with a 30 percent rating, the frequency and severity of the symptoms demonstrates that they are indicative of PTSD that is more severe than considered by a 30 percent rating.  Vet Center records dating throughout the entire claims period (and reflecting almost monthly therapy visits) also show that the Veteran's symptoms of nightmares/sleep disturbance, emotional numbing, depression, anxiety, suspicion, and irritability have been present at mild to severe levels for over 10 years.  As discussed in greater detail below, the Veteran has experienced constant and ongoing stress from his employment due to PTSD throughout the entire claims period.  The Veteran's treating therapists and VA examiners have characterized his symptoms as mild to moderate (depending on the specific manifestation), but psychiatric testing has demonstrated moderate to severe depression and anxiety associated with PTSD on many occasions.  Based on the frequency and severity of the Veteran's symptoms, the Board finds that they more nearly approximate a 50 percent evaluation under the general rating formula.  Vazquez-Claudio, supra; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating). 

The Veteran's PTSD is also assigned Global Assessment of Functioning (GAF) scores that are indicative of mild to moderate impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores have ranged from 55 to 65, consistent with mild to moderate symptoms and mild to moderate difficulty with social and occupational functioning.  Id.  Mild symptoms are contemplated by the current 30 percent rating and moderate symptoms (characterized by the GAF score of 55 consistently assigned by the Veteran's VAMC psychiatric physicians) are more indicative of symptoms associated with a 50 percent rating.  As the Board noted in the above analysis, factors such as the frequency and severity of the Veteran's specific symptoms establishes that they more nearly approximate a 50 percent rating, despite the presence of some evidence indicating only mild impairment.  

The lay and medical evidence also establishes social and occupational impairment that is contemplated by an increased 50 percent rating.  The Veteran has remained employed with the United States Postal Service (USPS) as a letter carrier throughout the claims period and for over 30 years.  However, treatment records and VA examinations show that the Veteran's work has been a regular source of stress and anxiety, and the Veteran has reported that he consistently avoids his co-workers and isolates himself from others.  During the May 2010 VA examination and in a February 2012 statement, he reported that he had difficulty working with others and had problems with impulse control at work if badgered, though he had never received a formal reprimand and was able to maintain his work duties.  The Veteran also reports that his inability to establish and maintain effective work relationships has limited his job opportunities and left him unable to advance in his career at the post office.  Although the June 2012 VA examination concluded that the Veteran's PTSD did not interfere with employability, it is clear that the Veteran experiences irritability, problems with authority, and has difficulty controlling his temper due to PTSD which results in moderate impairment to occupational functioning.

Similarly, the Veteran has manifested social impairment that most nearly approximates moderate.  The Veteran has been married since 1975, but psychiatric treatment records and statements from his wife show they have experienced periods of marital problems due to his irritability, emotional numbing, and isolating behavior.  The Veteran has also stated that he has few friends and is unable to get along with his coworkers.  He reported during the June 2012 VA examination that he enjoyed gardening and fishing, but the examiner noted that the Veteran engaged in these activities as a means to minimize his interaction with others and to socially withdraw.  The Board acknowledges that the May 2010 VA examiner specifically found that the Veteran experienced only mild impairment to social functioning and the Veteran's wife and a few close friends provide him with a good support network for coping with his PTSD symptoms.  However, with review of the entire record, the Board finds that the severity of the Veteran's social isolation, combined with his clear anger issues and difficulty establishing and maintaining effective relationships, most nearly approximates moderate social impairment. 

Thus, the medical and lay evidence establishes that the Veteran's PTSD has manifested symptoms and impairment of such frequency and severity that it most nearly approximates the criteria associated with a 50 percent rating throughout the claims period.  The Board has considered whether a rating in excess of 50 percent is warranted, but finds that the Veteran's disability does not manifest symptoms or impairment associated with a higher evaluation.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  In this case, the Veteran has not manifested any impairment to judgment or thinking and has retained a strong relationship with his wife and several close friends.  He also continued to work full-time during the entire claims period.  He has also not demonstrated any of the specific criteria associated with a 70 percent evaluation as there is no indication of problems with speech, insight, neglect to his personal appearance, suicidal ideation, obsessive rituals, or near-continuous panic or depression due to PTSD.  It is also clear that the frequency and severity of the Veteran's PTSD symptoms does not most nearly approximate a 70 percent rating as his symptoms and occupational and social functioning have not resulted in greater than moderate impairment.  Therefore, the Board finds that a 70 percent evaluation is not warranted for the Veteran's service-connected PTSD.  

After review of the entire record, including the lay statements and contentions of the Veteran and his friends and family, the Board finds that the evidence establishes that an increased 50 percent rating is appropriate for the Veteran's PTSD throughout the claims period.  The claim for an increased rating is therefore granted to this extent.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 50 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's psychiatric disability.  The Veteran's PTSD is manifested by symptoms that most nearly approximate moderate with moderate social and occupational impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected PTSD.  He has worked full-time at the USPS throughout the claims period and has manifested only moderate impairment to occupational functioning.  The June 2012 VA examiner also provided an opinion specifically finding that the Veteran's PTSD did not interfere with his employability status.  While the Veteran has reported that his symptoms of PTSD prevent him from advancing in his career (due to his trouble with authority and getting along with co-workers), he has also remained fully employed and has not reported that he is unable to perform his duties as a letter-carrier due to PTSD.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected psychiatric disability.

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the Veteran has initiated an appeal regarding the initial disability rating assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial disability rating of PTSD triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement (NOD) in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The June 2012 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation assigned by the RO.  Therefore, the Board finds that the appellant was informed of what was necessary to achieve a higher rating for the service-connected PTSD.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations and medical opinions in May 2010 and June 2012 in response to the claim for an increased rating.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 50 percent, but not higher, for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


